Case:18-01896-ESL13 Doc#:32 Filed:01/15/19 Entered:01/15/19 09:45:31     Desc: Main
                           Document Page 1 of 1


                   IN THE UNITED STATES BANKRUPTCY COURT FOR
                            THE DISTRICT OF PUERTO RICO


  IN RE:                                  CASE NO. 18-01896-ESL13
  JOSE ORLANDO GOMEZ APONTE               Chapter 13




  xx-xx-4795


                Debtor(s)                      FILED & ENTERED ON JAN/15/2019



                                       ORDER

       The motion filed by Debtor requesting extension of thirty (30) days to

 cure arrears with ASUME (Docket Entry #31) is hereby granted. Order Due by

 2/13/2019.

       IT IS SO ORDERED.

       In San Juan, Puerto Rico, this 15 day of January, 2019.
